 

Exhibit 10.1

 

FIRST AMENDMENT TO AND PARTIAL TERMINATION OF LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO AND PARTIAL TERMINATION OF LEASE AGREEMENT (this
“Amendment”) is entered into as of this 28th day of February, 2020 (“Execution
Date”) by and between BMR-ROGERS STREET LLC, a Delaware limited liability
company (“Landlord”) and CYCLERION THERAPEUTICS, INC., a Massachusetts
corporation (“Tenant”).

 

RECITALS

 

A.                WHEREAS, Landlord and Tenant are parties to that certain Lease
dated as of April 1, 2019 (as the same may have been further amended, amended
and restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises from Landlord comprising approximately
114,454 square feet of Rentable Area (the “Existing Premises”) of the building
at 301 Binney Street in Cambridge, Massachusetts (the “Building”);

 

B.                 WHEREAS, Landlord and Tenant desire to surrender
approximately 40,514 square feet of Rentable Area of the Existing Premises (the
“Surrender Premises”) on the second (2nd) floor of the Building as shown on
Exhibit A attached hereto and continue leasing approximately 73,940 square feet
of Rentable Area of the Existing Premises located on the first (1st) and second
(2nd) floors of the Building (the “Remaining Premises”) as shown on Exhibit B
attached hereto in accordance with the following provisions; and

 

C.                 WHEREAS, Landlord and Tenant desire to modify and amend the
Existing Lease only in the respects and on the conditions hereinafter stated.

 

AGREEMENT

 

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

 

1.                  Definitions. For purposes of this Amendment, capitalized
terms shall have the meanings ascribed to them in the Existing Lease unless
otherwise defined herein. The Existing Lease, as amended by this Amendment, is
referred to collectively herein as the “Lease.” From and after the Execution
Date, the term “Lease,” as used in the Existing Lease, shall mean the Existing
Lease, as amended by this Amendment.

 

2.                  Demising the Surrender Premises. Tenant has performed prior
to the Execution Date, the work necessary to physically demise the Remaining
Premises, and to also separate the base building system connections, security
systems, tel/data and IT infrastructure and systems, BMS panels and systems, and
utility meters (including HVAC submetering) serving each of the Surrender
Premises and the Remaining Premises, and to effectuate an efficient separation
of premises so that each of the Surrender Premises and the Remaining Premises
may be leased independently of each other, as more specifically set forth on
Exhibit C attached hereto and made a part hereof (collectively, the “Demising
Work”). In addition, Tenant has substantially completed the work required to
correct each issue listed on Exhibit D attached hereto and made a part hereof
(collectively, the “FCA Work”), which FCA Work is set forth within that certain
Facilities Conditions Assessment prepared by ICO Energy and Engineering (“ICO”)
dated June 11, 2019. The Demising Work (including all Remaining Work, as defined
below) and FCA Work has been completed (a) at Tenant’s sole cost and expense,
(b) in full accordance with the provisions of the Existing Lease, including
without limitation, Article 17 thereof, and (c) to the reasonable satisfaction
of Landlord and its consultant(s). Tenant, at its sole expense, has engaged ICO
as the independent commission agent to inspect the Demising Work and the portion
of the FCA Work that relates to the Surrender Premises and issue a report to
Tenant and Landlord with respect to the performance of such work. Tenant shall
be responsible for any additional costs incurred by Landlord related to any
review and approval of the Demising Work and FCA Work and the plans related
thereto, including, without limitation, in connection with any peer review of
plans and inspections relating thereto; provided, however, such additional costs
shall not exceed Twenty Five Thousand and 00/100 Dollars ($25,000.00). As used
in this Amendment, “substantially complete” means that the required work has
been substantially completed in accordance with the applicable requirements,
other than minor or cosmetic punch list items which do not materially impair
Landlord’s ability to utilize the Surrender Premises for its intended purposes
(including items such as patching, painting, and cleaning) (the “Punch List
Items”).

 

3.                  Surrender Premises Surrender Date. Tenant has substantially
completed the Demising Work (other than the Remaining Work) and the FCA Work and
surrendered the Surrender Premises to Landlord in broom clean condition, free of
personal property and otherwise in the condition required under the Lease
(including without limitation, the provisions of Article 26 of the Original
Lease), and with the Demising Work (other than the Remaining Work) in good
working order, as of the Execution Date (the “Surrender Date”). Landlord
acknowledges and agrees that it has received an Exit Survey for the Surrender
Premises and that such Exit Survey is reasonably satisfactory to Landlord.
Tenant has conducted a site inspection with Landlord and its third party
consultant, and (a) Landlord has determined, in its sole discretion, that the
Punch List Items set forth on the proposal attached as Exhibit F remain
outstanding, and (b) Landlord and Tenant have agreed that the total reasonably
estimated amount required to complete the Punch List Items is $2,450.00 (the
“Punch List Estimate”). Any Punch List Items which have not been completed by
the Surrender Date shall be completed after the Surrender Date by Landlord or
the successor tenant of the Surrender Premises, and Tenant shall pay Landlord
the full amount set forth in the Punch List Estimate (the “Punch List Payment”)
on or before the Surrender Date. The parties acknowledge and agree that there
will be no reconciliation of the Punch List Payment in the event the actual cost
to complete the Punch List is greater than or less than the Punch List Payment.

 

a.                   Landlord and Tenant acknowledge that certain components of
the Demising Work as set forth on Exhibit E (collectively, the “Remaining Work”)
have not been completed prior to the Surrender Date. Tenant shall perform the
Remaining Work within the timeframes prescribed on Exhibit E, and in accordance
with all provisions of the Lease (including without limitation, obtaining
Landlord’s prior written consent to plans for the Remaining Work, to the extent
not already approved as of the Execution Date). Landlord hereby grants Tenant
and its contractors and agents a license (and Landlord shall cause the New
Tenant to grant Tenant and its contractors and agents a license) to access the
Surrender Premises from and after the Surrender Date solely for the purpose of
performing the Remaining Work. Following Tenant’s completion of the Remaining
Work, ICO shall inspect the Remaining Work and issue a report to Tenant and
Landlord with respect to the performance of such work, at Tenant’s sole cost and
expense. Landlord shall have the right to conduct an inspection to ensure that
the Remaining Work has been properly performed prior to accepting such work.
Tenant shall use reasonable efforts to minimize disruption of New Tenant’s (as
defined on Exhibit E) operations in performing the Remaining Work. For the
avoidance of doubt, the Remaining Work shall not constitute Punch List Items.
The provisions of this Section 3(a) shall survive the Partial Lease Termination.

 





 

 

4.                  Surrender Premises Termination Fee. On or before the
Surrender Date, Tenant shall pay to Landlord, by wire transfer in immediately
available funds, a termination fee with respect to the Surrender Premises in an
amount equal to Six Million Two Hundred Seventy Nine Thousand Six Hundred
Seventy and 00/100 Dollars ($6,279,670.00).

 

5.                  Partial Lease Termination. The Lease shall automatically
terminate with respect to the Surrender Premises effective as of 11:59 p.m.
Eastern time on the Surrender Date (the “Partial Lease Termination”). As of the
Partial Lease Termination, the Lease shall be fully and finally surrendered and
terminated and shall no longer be of any force or effect solely with respect to
the Surrender Premises, except for those provisions relating to the Surrender
Premises that, by their express terms, survive the expiration or earlier
termination of the Lease, but the Lease shall remain in full force and effect
with respect to the Remaining Premises

 

6.                  Remaining Premises Base Rent. Notwithstanding anything in
the Existing Lease to the contrary, commencing on the day immediately after the
Partial Lease Termination, Base Rent for the Remaining Premises shall be as
follows (it being agreed that the Base Rent amounts set forth below have taken
into account the annual 3% upward adjustment set forth in Section 8.1 of the
Existing Lease):

 

Dates

Square Feet of

Rentable Area

Base Rent per

Square Foot of

Rentable Area

Monthly Base

Rent

Annual Base

Rent

Day after Partial

Lease

Termination -

3/31/2020

73,940 $90.00 $554,550.00 $6,654,600.00* 4/01/2020-3/31/2021 73,940 $92.70
$571,186.50 $6,854,238.00 4/01/2021-3/31/2022 73,940 $95.48 $588,315.93
$7,059,791.20 4/01/2022-3/31/2023 73,940 $98.35 $605,999.92 $7,271,999.00
4/01/2023-3/31/2024 73,940 $101.30 $624,176.83 $7,490,122.00 4/01/2024-3/31/2025
73,940 $104.33 $642,846.68 $7,714,160.20 4/01/2025-3/31/2026 73,940 $107.46
$662,132.70 $7,945,592.40 4/01/2026-3/31/2027 73,940 $110.69 $682,034.88
$8,184,418.60 4/01/2027-3/31/2028 73,940 $114.01 $702,491.62 $8,429,899.40
4/01/2028-3/31/2029 73,940 $117.43 $723,564.52 $8,682,774.20 4/01/2029-6/30/2029
73,940 $120.95 $745,253.58 $8,943,043.00*

*To be pro-rated for partial year

 

7.                  Amended Lease Provisions after Partial Lease Termination.
From and after the Partial Lease Termination, the Existing Lease shall be
amended as follows:

 

a.                   The term “Premises” as used in the Lease, shall mean and
refer to the Remaining Premises and shall exclude the Surrender Premises.
Exhibit A attached to the Existing Lease shall be deemed deleted in its entirety
and replaced with Exhibit A attached hereto.

 

b.                  The Rentable Area of the Premises shall be approximately
73,940 square feet, subject to adjustment pursuant to the terms of the Lease.

 

c.                   Tenant’s Pro Rata Share shall mean 17.72%.

 

d.                  Tenant’s non-exclusive license to use parking spaces in the
parking facilities as set forth in Section 13.5 of the Existing Lease shall be
reduced to fifty-five (55) spaces.

 

e.                   The amount of the Security Deposit shall be reduced to
$4,990,763.44 subject to adjustment in accordance with the terms of the Lease
(including pursuant to Section 11.8 of the Lease). Landlord shall cooperate with
Tenant to cause the L/C Security currently held by Landlord to be replaced with
a replacement L/C Security in the amount provided above, or amended to decrease
the existing L/C Security to the reduced amount provided above, within thirty
(30) days of the Partial Lease Termination.

 

8.                  Remaining Premises Work. Tenant shall cut and cap the two
(2) bathroom exhaust boxes located on the third floor that are connected to the
2nd floor lab exhaust duct riser serving the Remaining Premises within ninety
(90) days of the Surrender Date.

 



 

 

 

9.                  Mezzanine FCU Work. On or before the Surrender Date, Tenant
shall pay Landlord $60,000.00 (the “FCU Payment”), representing Tenant’s
contractor’s estimate for the cost of connecting the chilled water and hot water
piping on the mezzanine floor so that the four fan coil units in the Surrender
Premises that previously fed from the Remaining Premises are exclusively fed
from the Surrender Premises (the “Mezzanine FCU Work”). Such work shall be
completed by Landlord or the successor tenant of the Surrender Premises. The
parties acknowledge and agree that there will be no reconciliation of the FCU
Payment in the event the actual cost to complete the Mezzanine FCU Work is
greater than or less than the FCU Payment.

 

10.                Reservation of Rights. Notwithstanding the Partial Lease
Termination, Landlord does not waive, and hereby reserves, any rights and/or
remedies that Landlord may have under the Lease or at law or in equity arising
from any uncured default (whether or not notice has been given) of the Tenant
under the Lease with respect to the Surrender Premises existing as of the
Partial Lease Termination.

 

11.                Release of Rights and Obligations. As of the Partial Lease
Termination, (a) Tenant fully and unconditionally releases, cancels, annuls,
rescinds, discharges, disclaims, waives and releases any and all rights and
benefits Tenant may have under the Lease with respect to the Surrender Premises
arising from and after the Partial Lease Termination (but, for the avoidance of
doubt. Tenant retains any rights to audit and receive reimbursement on account
of any overpayment of Operating Expenses with respect to the Surrender
Premises), and (b) Tenant shall have no further obligations with respect to the
Surrender Premises, except for those provisions of the Lease that, by their
express terms, survive the expiration or earlier termination of the Lease.

 

12.                Quitclaim. To the extent, if any, that the Lease gives Tenant
any right, title or interest in or to the Surrender Premises, Tenant does hereby
remise, release and quitclaim to Landlord, without representation or warranty,
such right, title or interest in or to the Surrender Premises as of the Partial
Lease Termination and shall execute and deliver to Landlord any documentation
reasonably requested by Landlord to effect or document such remise, release and
quitclaim.

 

13.                No Transfer. As of the Execution Date, Tenant represents that
it has not made (and covenants that it shall not make prior to the Partial Lease
Termination) any assignment, sublease, transfer, conveyance or other disposition
of the Lease or its interest therein with respect to the Surrender Premises, nor
made or entered into (and covenants that it shall not make or enter into prior
to the Partial Lease Termination) any agreement that would result in any
mechanic’s lien or other claim, demand, obligation, liability, action or cause
of action arising from or with respect to work to be performed with respect to
the Surrender Premises that will not be timely paid, discharged or bonded in
accordance with the Lease.

 

14.              Broker. Each party represents and warrants that it has not
dealt with any broker or agent in the negotiation for or the obtaining of this
Amendment other than CBRE | New England (“Landlord’s Broker”) and Cushman &
Wakefield (“Tenant’s Broker”), and agrees to reimburse, indemnify, save, defend
(at the indemnified party’s option and with counsel reasonably acceptable to the
indemnified party, at the indemnifying party’s sole cost and expense) and hold
harmless the other party for, from and against any and all cost or liability for
compensation claimed by any other broker or agent employed or engaged by it or
claiming to have been employed or engaged by it. Landlord’s Broker is not
entitled to any fee or commission in connection with this Amendment. Tenant
shall be responsible for any brokerage fee or commission due to Tenant’s Broker
in connection with this Amendment.

 



15.                No Default. As of the Execution Date, Tenant represents and
warrants to Landlord that, to its actual knowledge, (i) Landlord and Tenant are
not in default of any of their respective obligations under the Existing Lease
and (ii) no event has occurred that, with the passage of time or the giving of
notice (or both) would constitute a default by either Landlord or Tenant
thereunder. As of the Execution Date, Landlord represents and warrants to Tenant
that, to its actual knowledge, (i) Landlord and Tenant are not in default of any
of their respective obligations under the Existing Lease and (ii) no event has
occurred that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.

 

16.                Notices. Tenant confirms that, notwithstanding anything in
the Lease to the contrary, notices delivered to Tenant pursuant to the Lease
should be sent to:

 

Cyclerion Therapeutics, Inc.

301 Binney Street

Cambridge, Massachusetts 02142

Attn: William Huyett, CFO

 

With a copy to:

 

Cyclerion Therapeutics, Inc.

301 Binney Street

Cambridge, Massachusetts 02142

Attn: Anjeza Gjino, VP Finance, Facilities and Corporate Secretary

 

17.                Effect of Amendment. Except as modified by this Amendment,
the Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

 

18.                Successors and Assigns. Each of the covenants, conditions and
agreements contained in this Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective heirs,
legatees, devisees, executors, administrators and permitted successors, assigns
and sublessees. Nothing in this section shall in any way alter the provisions of
the Lease restricting assignment and subletting.

 

19.                Miscellaneous. This Amendment becomes effective only upon
execution and delivery hereof by Landlord and Tenant. The captions of the
paragraphs and subparagraphs in this Amendment are inserted and included solely
for convenience and shall not be considered or given any effect in construing
the provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.

 



 

 

 

20.               Authority. Tenant guarantees, warrants and represents that the
execution and consummation of this Amendment have been duly authorized by all
appropriate company action, and the individual or individuals signing this
Amendment have the power, authority and legal capacity to sign this Amendment on
behalf of and to bind all entities, corporations, partnerships, limited
liability companies, joint venturers or other organizations and entities on
whose behalf such individual or individuals have signed. Landlord guarantees,
warrants and represents that the execution and consummation of this Amendment
have been duly authorized by all appropriate company action, and the individual
or individuals signing this Amendment have the power, authority and legal
capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

 

21.                Counterparts; Facsimile and PDF Signatures. This Amendment
may be executed in one or more counterparts, each of which, when taken together,
shall constitute one and the same document. A facsimile or portable document
format (PDF) signature on this Amendment shall be equivalent to, and have the
same force and effect as, an original signature.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
Massachusetts instrument as of the day hereinabove first written.

 

LANDLORD:       BMR-ROGERS STREET LLC,   a Delaware limited liability company  
    By: /s/ Colleen O’Connor   Name: Colleen O’Connor   Title: Vice President,
East Coast       TENANT:       CYCLERION THERAPEUTICS, INC.,   a Massachusetts
corporation       By: /s/ William Huyett   Name: William Huyett   Title: Chief
Financial Officer  

 



 

